Citation Nr: 1524780	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to November 18, 2010 for the award of Special Monthly Compensation (SMC) based upon need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran had active duty service from January 1970 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which granted SMC based on aid and attendance, and from which the Veteran has appealed the assigned effective date of the award, that of November 18, 2010. 

The issue of entitlement to service connection for shrapnel wounds to the right should and stomach has been raised by the record through the Veteran's           May 2014 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Whereas the Veteran had a pending claim for entitlement to SMC on the basis of need for aid and attendance dated from August 4, 2009, prior to the existing assigned effective date there was not a demonstrated need for aid and attendance.


CONCLUSION OF LAW

The criteria are not met for an earlier effective date than November 18, 2010 for SMC based upon need for aid and attendance. See 38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 3.400 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  No useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought.  All relevant records identified by the Veteran have been obtained, and the Veteran was provided VA examinations in conjunction with his claim.  The Veteran and his representative have not provided any further evidence to support this claim, and there is no indication of pertinent evidence or information which has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran is seeking an earlier effective date for the award of entitlement to SMC on the basis of need for aid and attendance.  As SMC providing additional compensation is analogous to an award of increased rating for service-connected disability, those provisions as applied to claims for earlier effective date are addressed below.

Generally, the effective date for an award of increased compensation is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A.             § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2014).  Where the evidence demonstrates that a factually ascertainable increase in disability occurred during  the one-year period preceding the date of receipt of the claim for increased compensation; otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014). 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2014).

A veteran need not demonstrate all of these conditions in order to obtain SMC  based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  See 38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular aid and attendance of another person.  See 38 C.F.R. § 3.352(a).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  See 38 C.F.R. § 3.352(a).

In consideration of this case, the Board will first review the grounds upon which the currently assigned effective date of November 18, 2010 for SMC based on aid and attendance is based.  The May 2011 rating decision on appeal is predicated on a SMC claim originating from November 18, 2010 correspondence.  The RO then granted SMC based primarily on a January 2011 VA Compensation and Pension examination for purposes of aid and attendance evaluation.  On that examination, the examiner had stated that he had to emergently send the Veteran to the hospital because of his underlying and service-connected chronic obstructive pulmonary disease (COPD).  Amongst other findings given, the Veteran walked with a slow deliberate gait with use of a walker.  He stayed in bed much of the day.  He was on home oxygen, two liters all the time.  He was able to feed himself, but needed help dressing because of COPD and peripheral neuropathy.  The Veteran needed some help in some self-care, and needed help to leave the house other than to go to medical appointments every three months.  Most significantly, it was the examiner's medical opinion that the Veteran needed skilled services at home, or otherwise he would be hospitalized or placed in a nursing care facility.  The Veteran's COPD was his most limiting condition.  Walking across the room put him in respiratory distress, and he was oxygen dependent.  Taking into due consideration the foregoing evidence, the RO granted entitlement to SMC based on aid and attendance, with an effective date of November 18, 2010, the identified date of claim, and this notwithstanding that medical evidence did not actual demonstrate benefits entitlement until the aforementioned January 2011 VA examination.

The next issue being whether the Veteran is entitled to any earlier effective date, the initial determination to be made is the relevant date of claim.  Objective record review denotes an previous claim for SMC premised on aid and attendance, filed August 4, 2009, adjudicated and denied by a December 2009 RO rating decision.  The Veteran did not undertake action to immediately appeal therefrom, as would have commenced by valid and timely Notice of Disagreement (NOD).  This notwithstanding, his November 18, 2010 re-filed claim for SMC (with supporting lay statement) in fact fell within the one-year timeframe for an NOD with the prior December 2009 RO rating decision, and it follows that the December 2009 rating decision technically never became final on the merits.   See 38 C.F.R. § 3.156(b). Consequently, there is an earlier, still pending August 4, 2009, initial claim. 

For VA purposes, though any potential award of benefits could be retroactive to August 4, 2009, that does not end the inquiry for effective date assignment purposes, inasmuch as there still must be competent evidence giving substantive support to demonstrated need for aid and attendance.  To this effect, the available evidence from August 4, 2009, through November 18, 2010, does not meet this requirement.  While the Veteran as of then clearly needed outpatient oxygen therapy due to service-connected COPD, an August 2009 VA examination for purpose of his SMC claim did not reveal the level of impairment that would qualify for the benefit sought.  The Veteran complained at that point of shortness of breath and use of continuous oxygen therapy.  Gait was slow due to shortness of breath, and otherwise normal, although the Veteran could not walk long distances.  Otherwise, however, the Veteran was noted to be able to "perform all ADLs [activities of daily living]."  There were no noted restrictions of the lower extremities with regard to limitation of motion, atrophy, or otherwise.  There was intermittent back pain and inability to drive, and the Veteran was deemed homebound except for physicians appointments with assistance of another individual. 

Viewing all of this in its entirety, the Board is aware of what was the severity of the Veteran's condition at this point in time, but cannot conclude that he necessitated aid and attendance, particularly given the August 2009 examiner's conclusion that the Veteran could successfully perform all activities of daily living.  There is no concrete indication of need for assistance of another individual in any one distinct facet of general self-maintenance tasks, including those which are enumerated under 38 C.F.R. § 3.352(a).  Rather, there was sufficient retained functional capacity that aid and attendance was not required, nor for that matter, was the Veteran at any point bedridden, nor did he otherwise meet the criteria for SMC on the grounds averred prior to November 18, 2010.

Accordingly, for these reasons, the claim for earlier effective date must be denied. The Board has duly considered VA's benefit-of-the-doubt doctrine, but inasmuch as the preponderance of the evidence is unfavorable, this doctrine is not for application in the present case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to November 18, 2010, for the award of SMC based upon need for aid and attendance is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


